            Case 4:21-cv-00528-YGR Document 2 Filed 01/22/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA

                                     SAN JOSE DIVISION

TESLA, INC.,                                      )    Case No.: 5:21-cv-00528
                                                  )
               Plaintiff,                         )    CORPORATE DISCLOSURE
                                                  )    STATEMENT
       v.                                         )
                                                  )    Date: ______________
ALEX KHATILOV.                                    )    Time: ______________
                                                  )    Dept: ______________
               Defendant.                         )    Judge: ______________
                                                  )
                                                  )    Complaint Filed: January 22, 2021
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )

                            CORPORATE DISCLOSURE STATEMENT
       Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiff Tesla, Inc. states that it has no

parent corporation and no publicly held company owns 10% or more of its stock.

Dated: January 22, 2021                                      s/ Joseph Alm
                                                             Joseph Alm

                                                             Joseph Alm
                                                             State Bar # 294362
                                                             Tesla, Inc.
                                                             901 Page Avenue
                                                             Fremont, California 94538-734
                                                             jalm@tesla.com
                                                             (650) 681-5000

                                                             Counsel for Plaintiff
                                                             Tesla, Inc.
